Citation Nr: 0324651	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  97-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral ankle 
injuries.  

2.  Entitlement to a compensable rating for residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1977.  

In a January 1996 determination, the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO), 
inter alia, denied compensable evaluations for the veteran's 
service-connected bilateral ankle and left knee disabilities.  
The veteran filed and perfected a timely appeal.  

This case was previously before the Board in September 1999, 
at which time the issues of compensable ratings for residuals 
of bilateral ankle injuries and residuals of left knee injury 
were remanded.  The RO completed the requested development to 
the extent possible, and the case was again before the Board 
for final appellate review in September 2000.  

In the September 2000 decision, the Board denied entitlement 
to compensable ratings for residuals, bilateral ankle 
injuries, and residuals, left knee injury.  Although the 
veteran's case was adjudicated in September 2000, due to 
problems with mailing, the veteran did not receive the 
September 2000 decision until it was successfully re-mailed 
to him in November 2002.  He subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court). 

In March 2003, the Secretary of the Department of Veterans 
Affairs (Secretary) filed a motion for remand, requesting 
that the Court vacate the Board's September 2000 decision and 
remand the issues for further development.  In an April 2003 
Order, the Court granted the Secretary's motion, vacated the 
Board's September 2000 decision, and remanded the matter to 
the Board for compliance with directives that were specified 
in the motion.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.



REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a September 2000 decision.  The veteran 
subsequently appealed that decision, and, in April 2003, the 
Court granted the Secretary's motion to vacate the Board's 
decision and to remand the matter for readjudication.  

In the Secretary's motion, it was noted that, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  It was determined that 
while the Board issued a decision prior to the enactment of 
the VCAA, due to a problem with mailing, the appellant did 
not receive a copy of the Board's September 2000 decision 
until it was successfully re-mailed to him in November 2002.  

It was further noted that the U.S. Court of Appeals for the 
Federal Circuit had held that the VCAA provisions concerning 
notice and assistance were not retroactively applicable to 
proceedings that were complete before VA prior to enactment 
of the VCAA on November 9, 2000.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  While the Board issued a 
decision in this case prior to the enactment of the VCAA, the 
appellant was not notified of the decision until November 
2002.  Thus, taking the date of proper mailing as the date of 
decision, the appellant's claims were still pending before VA 
as of the date of enactment of the VCAA, and the new 
statute's provisions apply to his claims.  It was determined 
in the motion for remand that the Board had failed to ensure 
that VA had complied with the requirement by the VCAA that 
the appellant be advised as to what evidence was necessary to 
substantiate his claims, and as to his and VA's 
responsibilities under that law.  Accordingly, the motion 
concluded that a remand was necessary so that the Board could 
ensure that the notification and assistance requirements of 
the VCAA were fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
appellant as to what evidence was necessary to substantiate 
his claims, and as to his and VA's responsibilities under the 
VCAA.  

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The veteran should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claims.

2.  The veteran should also be notified 
by letter of the directives of the VCAA 
and the new heightened duty-to-assist 
regulations, regarding the claims of 
entitlement to compensable evaluations 
for residuals, bilateral ankle 
injuries, and residuals, left knee 
injury.  The RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case, and the appellant should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



